Citation Nr: 0800948	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO. 04-42 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an enlarged 
prostate, to include as due to herbicide (Agent Orange) 
exposure.

2. Entitlement to service connection for impotency, to 
include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971, with service in Thailand from September 1969 to April 
1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied service connection for enlarged prostate and 
impotency.

In August 2005, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 

In January 2006, the Board remanded to the RO the claims on 
appeal for further development. The RO attempted to complete 
all requested action and returned the matters to the Board 
for further appellate consideration.

In a June 2005 statement, the veteran raised a claim of 
service connection for prostate cancer; therefore this claim 
is REFERRED to the RO for initial adjudication.

The Board's decision on the claim for service connection for 
an enlarged prostate is set forth below. The claim for 
service connection for impotency is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
VA will notify the veteran when further action, on his part, 
is required.




FINDINGS OF FACT

1. There is no competent medical evidence showing that the 
veteran has any of the disorders specifically listed at 38 
C.F.R. § 3.309(e).

2. Enlarged prostate has not been shown to have been incurred 
in or aggravated by service.


CONCLUSION OF LAW

The criteria to establish service connection for enlarged 
prostate, to include as due to exposure to Agent Orange, have 
not been met. 38 C.F.R. §§ 101, 1101, 1110, 1111, 1112, 1132, 
1133, 1137, 1153, 5102, 5103, 5103A, and 5107(a) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, as the decision herein denies 
the claim for service connection, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under these 
requirements. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file. 
Additionally, the veteran and his spouse presented testimony 
at a Board hearing in support of his claim.

Regarding the claim for service connection for an enlarged 
prostate, while the veteran was not afforded a VA 
examination, in this circumstance, there is no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, 
if shown. The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained. Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to suggest that the disorder is 
related to the veteran's military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran seeks service connection for an enlarged 
prostate, to include as due to Agent Orange exposure. During 
his August 2005 Board hearing, the veteran testified that 
while in service, he was beaten and strapped to his bunk. He 
was found by the officers and carried to the dispensary for 
recovery. He asserts that this experience is the cause for 
his enlarged prostate. The veteran also asserts that his 
enlarged prostate is due to exposure to Agent Orange while he 
was in Vietnam. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Although the veteran asserts that he served in Vietnam, there 
is no evidence in the record establishing service in Vietnam. 
Regardless of the veteran's service or non-service in Vietnam 
to establish exposure to Agent Orange, an enlarged prostate 
is not included on the list of presumptive diseases 
enumerated by the Secretary pursuant to the statute. 38 
C.F.R. §§ 3.307, 3.309(e). Hence, the claimed enlarged 
prostate is not entitled to the presumption of service 
incurrence due to Agent Orange exposure and the veteran is 
not entitled to a presumption that his claimed enlarged 
prostate is related to exposure to herbicide agents used in 
Vietnam.

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation. Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997). Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection. The Board will now 
assess the veteran's claim on a direct basis.

An October 1997 private medical record from C.D., M.D. shows 
a diagnosis of enlarged prostate. However, there is no 
evidence that an enlarged prostate is related to an injury or 
disease in service. In this regard, the veteran's service 
medical records are devoid of any complaint, treatment, or 
diagnosis of an enlarged prostate. Further, the first 
evidence of a complaint of an enlarged prostate was shown 
more than 25 years after the veteran's discharge from 
service. This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that his enlarged 
prostate resulted from his service. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).

After consideration of the medical evidence and the relevant 
law, the Board finds that the veteran's enlarged prostate is 
not related to his active service. In the absence of any 
evidence tending to show continuity of symptomatology or a 
competent medical opinion as to a nexus between the claimed 
condition and service, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for an enlarged prostate, and the benefit-of-the-
doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for an enlarged prostate, to include as 
due to Agent Orange exposure, is denied.


REMAND

The veteran has asserted that his erectile dysfunction is 
secondary to a diagnosis of hypospadias in service and the 
resultant surgery that he underwent in service. In addition, 
the medical evidence of record seems to suggest that the 
veteran's impotence is secondary to his service-connected 
hypertension. 

A February 2002 private medical record from V.A., M.D. shows 
that the veteran complained of impotence with the onset being 
gradual for 20 years. The symptoms had been associated with 
depression, hypertension (for which service connection is 
established), use of antidepressants, and use of 
antihypertensives (emphasis added). Therefore, in January 
2006, the Board remanded the veteran's claim to the RO for a 
VA examination to obtain a medical opinion as to whether the 
veteran's impotence was caused by or aggravated by his 
military service, including the veteran's service-connected 
hypertension. 

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

Pursuant to the Board remand, the RO scheduled the veteran 
for a VA examination, which the veteran underwent in December 
2006, and it was found by the examiner that the veteran's 
hypospadias, for which he was treated in service, was 
congenital and unrelated to the veteran's impotency. In 
addition, the RO sent the claims file to another VA physician 
to review the veteran's records and determine whether the 
veteran's impotency was caused or aggravated by his 
hypertension.

A March 2007 VA medical opinion shows that the VA physician 
reviewed the claims file. He stated that the veteran's 
erectile dysfunction had no obvious cause and was a common 
disorder of men his age. The physician stated that the most 
likely cause would be related to vascular disease, which was 
a slowly progressive disease that was unrelated to the 
veteran's military service. The physician stated that 
alternatively, the veteran could have psychological erectile 
dysfunction due to many possible causes and there was no easy 
method to separate the two. However, the physician stated 
that the veteran's erectile dysfunction started years after 
he left the service, and thus the physician could find no 
evidence of connection with his time in the service and the 
erectile dysfunction.

The March 2007 VA physician has opined that the veteran's 
impotence was most likely related to his vascular disease. 
However, the VA physician did not state the nature of the 
veteran's vascular disease and did not state whether the 
vascular disease was caused or aggravated by the veteran's 
hypertension. In addition, the VA physician did not state 
whether the use of medication for the veteran's hypertension 
caused or aggravated the veteran's impotence (erectile 
dysfunction). 

The latter opinion directly raises an issue of secondary 
service connection: i.e., whether impotence was caused or 
aggravated by service-connected hypertension. 
The medical evidence of record is not adequate to determine 
whether the veteran's impotence is caused or aggravated by 
his service-connected hypertension. In addition, the Board is 
prohibited by law from relying upon its own unsubstantiated 
medical opinion, and the appeal must be remanded. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the RO/AMC should return the veteran's claims 
folder to the examiner who conducted the March 2007 VA 
examination to clarify whether service-connected hypertension 
caused or aggravated the veteran's impotence. 
See 38 C.F.R. § 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).  

Prior to return of the file to the examiner, the RO must 
ensure that it obtains and associates with the claims file 
all outstanding VA medical records. The claims file currently 
includes outpatient treatment records from the VA Medical 
Center (VAMC) in Fayetteville, North Carolina, dated up to 
November 2004. The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from the Fayetteville 
VAMC since November 2004, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2007) as regards requesting records 
from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain from the 
Fayetteville VAMC all pertinent records 
of evaluation or treatment of the 
veteran's impotence, from November 2004 
to the present. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records or 
responses received should be associated 
with the claims file.

2. The veteran's claims folder will be 
returned to the VA examiner of March 
2007, who will be requested to clarify 
his opinion as to whether hypertension 
caused or aggravated impotence. If the VA 
examiner is no longer employed by VA or 
is not otherwise available, the claims 
folder should be examined by a similarly 
qualified examiner. If deemed appropriate 
by the RO/AMC or medical examiners, the 
veteran should be afforded a clarifying 
medical examination in relation to his 
claim for service connection for 
impotence, to include as secondary to 
service-connected hypertension, to 
ascertain the nature and etiology of his 
impotence. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the physician should be 
accomplished. The physician must review 
all pertinent records associated with the 
claims file, particularly the service 
medical records, the February 2002 
private medical record from V.A., M.D. 
that states that the veteran's impotence 
is associated with his hypertension and 
medication used for hypertension, and the 
March 2007 opinion from S.F., M.D. that 
states that the veteran's erectile 
dysfunction is most likely caused by 
vascular disease.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the physician for 
review in connection with the 
examination. 

The physician should state whether any 
impotence resulting from this surgery is 
considered an aggravation of the 
hypospadias beyond the normal progression 
of the congenital hypospadias.

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO/AMC shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


